Name: 81/53/EEC: Commission Decision of 19 January 1981 authorizing the French Republic not to apply Community treatment to colour television sets originating in Taiwan (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-02-25

 Avis juridique important|31981D005381/53/EEC: Commission Decision of 19 January 1981 authorizing the French Republic not to apply Community treatment to colour television sets originating in Taiwan (Only the French text is authentic) Official Journal L 050 , 25/02/1981 P. 0034****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . COMMISSION DECISION OF 19 JANUARY 1981 AUTHORIZING THE FRENCH REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO COLOUR TELEVISION SETS ORIGINATING IN TAIWAN ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 81/53/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS ON 9 JANUARY 1981 A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE FRENCH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO COLOUR TELEVISION RECEIVERS , FALLING WITHIN SUBHEADING 85.15 A EX III OF THE COMMON CUSTOMS TARIFF , ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS IN FRANCE THE IMPORTATION OF THE PRODUCTS IN QUESTION ORIGINATING IN TAIWAN IS SUBJECT TO AN ANNUAL QUOTA OF FF 3 000 000 ; WHEREAS FOR THIS REASON DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS IN QUESTION INTO THE DIFFERENT MEMBER STATES ; WHEREAS THE QUOTAS FOR 1979 AND 1980 HAVE BEEN WHOLLY TAKEN UP ; WHEREAS THE TOTAL IMPORTS OF THIS PRODUCT ORIGINATING IN THIRD COUNTRIES HAS INCREASED FROM FF 173 000 000 IN 1978 TO FF 194 000 000 IN 1979 ; WHEREAS THE MARKET SHARE OF THESE IMPORTS HAS INCREASED FROM 4 % IN 1978 TO 5 % IN 1979 ; WHEREAS THE PRICES OF THE PRODUCTS IN QUESTION ORIGINATING IN TAIWAN ARE APPROXIMATELY 30 % BELOW THE PRICES OF LIKE PRODUCTS MANUFACTURED IN FRANCE ; WHEREAS OUTPUT OF LIKE PRODUCTS IN FRANCE HAS FALLEN FROM FF 4 418 MILLION IN 1978 TO FF 4 400 MILLION IN 1979 ; WHEREAS INFORMATION HAS BEEN RECEIVED BY THE COMMISSION INDICATING THAT THE INDUSTRY CONCERNED HAS BEEN RESTRUCTURING ITSELF IN THE LAST THREE YEARS TO MEET COMPETITION AND THAT IN THIS CONTEXT , THERE HAS BEEN A REDUCTION IN THE NUMBER EMPLOYED OF 1 000 PER ANNUM ; WHEREAS APPLICATIONS FOR IMPORT DOCUMENTS COVERING FF 18 469 320 ARE DULY PENDING WITH THE AUTHORITIES OF THE MEMBER STATE HAVING MADE THE REQUEST ; WHEREAS FURTHER INDIRECT IMPORTS WOULD BE LIKELY TO AGGRAVATE THE DIFFICULTIES IN THE INDUSTRIAL SECTOR CONCERNED AND JEOPARDIZE THE AIMS OF THE ABOVEMENTIONED COMMERCIAL POLICY MEASURES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN TAIWAN AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 1 JANUARY 1981 . THIS AUTHORIZATION SHALL NOT COVER PRODUCTS TO A TOTAL VOLUME CORRESPONDING TO 30 % OF THE QUOTA WITH REGARD TO TAIWAN . THIS QUANTITY SHALL BE DISTRIBUTED AMONG THE APPLICANTS FOR IMPORT DOCUMENTS WHOSE APPLICATIONS ARE DULY PENDING AT THE DATE OF THIS DECISION . // // CCT HEADING NO // DESCRIPTION // // 85.15 A EX III // COLOUR TELEVISION RECEIVERS // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 30 JUNE 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 19 JANUARY 1981 . FOR THE COMMISSION WILHELM HAFERKAMP MEMBER OF THE COMMISSION